Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	Applicant’s amendment of 26 April 2021, in which claims 22, 35, 36 have been amended, claims 15-19 have been cancelled, and new claims 37-39 have been added, is acknowledged.
 Claims 1-13, 20, 22-39 are pending in the instant application.
Claims 1-13, 20 are withdrawn, as being drawn to a non-elected invention.
Claims 22-39 are being examined herewith.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 November 2020 (two documents) are acknowledged and considered. 
Response to arguments of 26 April 2021
 	In view of Applicant’s amendment of 26 April 2021, the objection to claims 1-13, 15-20 is herein withdrawn. Claims 15-19 have been cancelled. The status identifiers for claims 1-13, 20 has been corrected.
	In view of Applicant’s amendment of 26 April 2021, the rejection of claims 22-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claim 22, 35, 36, and has added new claims 37-39. New rejections are made, based on Applicant’s amendment of 26 April 2021.
 	On 26 April 2021, Applicant has amended independent claim 22 to recite a therapeutically effective amount of a nicotinic agonist and a therapeutically effective amount of a non-psychoactive cannabinoid. Applicant argues (Remarks of 26 April 2021, pages 7-10) against 
 	Applicant argues (page 7, paragraph 4 under Claim rejection-35 USC 102) that Perry only discloses relative percentages of the substances in this composition but is completely silent on the dosage form in which the composition for Smoking Cessation is to be administered, and that the amount of Tobacco essence in the dosage form is not disclosed either. 
 	In response, Perry teaches [0107] that vaporization of the solutions of the invention, which include solution Example 2- for smoking cessation, can deliver therapeutic doses of cannabinoids. Perry exemplifies [0105] vaporization of 200 mg of the cannabis solution, and Perry teaches [0072] that, since a vaporizer can convert a composition into a vapor, the levels of each ingredient in the composition are controllable. Perry teaches [0072] that vaporization benefits include rapid intake, direct delivery to the bloodstream, enhanced control of over- and under-dosage. Thus, Perry implicitly teaches control of the dosage of the compositions of the invention for smoking cessation, to satisfy cravings and to achieve relief from symptoms of a nicotine deficiency in the body induced by the human body being deprived from smoking tobacco, by administering via vaporization therapeutically effective amount(s) of each ingredient.
 	Applicant argues (page 7, last paragraph) that the amount of nicotine in a dosage form of the composition taught by Perry cannot be "(...) effective to treat symptoms of a nicotine 
	Applicant argues (page 7, last paragraph, page 8, first paragraph) that Perry in [0105]	
does not disclose that the vapor is inhaled or what amounts of substances would be administered to the user inhaling the vapor, nor which composition is used for this cannabis solution. In response, Perry demonstrates vaporization of the compositions of the invention by loading an electronic cigarette [0105] with 200 mg sample of a cannabis solution, and Perry explains [0070] that the compositions of the invention are vaporized for delivery to a user; the vaporizer which is, for example, an electronic cigarette [0070], converts the composition into a vapor/aerosol to be inhaled by a user. Thus, it is clear that Perry teaches inhaling the vapor produced by vaporization of any composition of the invention, including composition Example 2- for smoking cessation.
	Applicant argues (page 8, third paragraph) that Perry teaches that the vapor consists mainly of cannabinoids with only trace amounts of other compounds (see par. [0107]) and that there is a drastic reduction of non-cannabinoid compounds, see par. [0108]. In response, this argument is misleading. Perry actually teaches in [0107], [0108] that vaporization of the solution of the invention (to be used in electronic cigarette [0070]) delivers therapeutic doses of cannabinoids with drastic reduction in pyrolytic smoke products, which are dangerous and harmful compounds that are byproduct of normal cigarette combustion processes. The recitation 
	Applicant argues that (page 8, last two paragraphs) that Perry does not teach the content of nicotine in the tobacco essence; Applicant provides a literature reference showing that essential oil extracted from JFBTL contains <1% nicotine. In response, the essential oil from the literature reference provided is not the same as the tobacco essence in Perry [0091], thus the content of nicotine in the tobacco essence in Perry cannot be assumed to be equal to the content reported in the literature for a different product.
 	Applicant builds on the arguments above and concludes (page 9, second paragraph) that the nicotine is delivered to the user in trace amounts, and cannot be present in an amount sufficient to treat nicotine deficiencies. Applicant’s argument is speculative and incorrect. It is incorrect because it misinterprets paragraphs [0107], [0108] in Perry, where the recitation “trace amounts of other compounds” non-cannabinoid compounds refers to dangerous/harmful pyrolytic compounds usually delivered in normal cigarette combustion, not to nicotine. Actually nicotine appears as a component (as tobacco essence [0091]) only in the solution Example 2, for smoking cessation; nicotine is not listed as an ingredient in cannabis solutions Examples 1, 4 of Perry. The argument regarding nicotine being delivered to the user in trace amounts, and not in an amount sufficient to treat nicotine deficiencies, is purely speculative. Composition solution Example 2 contains 1 % tobacco essence and is useful for smoking cessation, which implies that the patient self-administers the composition by inhalation to satisfy cravings, i. e. its nicotine component is effective against symptoms of nicotine deficiency induced by the human body being deprived from smoking tobacco, as in instant claim 22. 

	Applicant seems to build an argument (page 9, last paragraph) related to nicotine free tobacco essence. In response, Example 2 in Perry teaches tobacco essence, not nicotine free tobacco essence, in a composition for smoking cessation.
Applicant argues (page 10, second paragraph) that Perry does not teach the chemical composition of the Cannabis resin 4% in Example 2 and does not disclose the content of non-psychoactive compounds in the Cannabis resin. In response, Perry clearly teaches a Cannabis resin; Cannabis contains cannabidiol, which is a non-psychoactive component of the cannabis plant, as evidenced by Morgan.
Applicant argues (page 10, third paragraph) that Perry teaches a composition for smoking cessation having a psychoactive cannabinoid THC administered “in a large dose and the effects are attributable to a psychoactive vapor.” Applicant’s arguments are not persuasive at least 
To conclude, the examiner’s position is that Perry teaches the very same method as instantly claimed, a method of treating tobacco smoking addition, by administering to the same patient population, using the same administration route- by vaporization and inhalation, a product comprising the very same components as in instant claims, namely nicotine, as tobacco essence, and cannabidiol as a component of Cannabis in Cannabis resin. The therapeutic properties of nicotine and cannabidiol, respectively, are inherent to each of the compounds. Perry teaches that this route of administration, vaporization and inhalation, provides control of over and under-dosage, rapid intake and direct delivery to the bloodstream of the patient; thus Perry implicitly teaches that the patient can control the dose so that the dose is therapeutically effective in providing relief from symptoms of tobacco addiction. Thus, Perry implicitly teaches the method where a therapeutically effective dose of nicotine and cannbidiol is administered to provide relief from symptoms of tobacco addiction. Alternatively, determining the therapeutically effective amount of known active ingredients in a known method of treatment is well within the skill of the artisan.
A modified rejection is made below, based on Applicant’s amendment of 26 April 2021.

Applicant’s arguments (pages 11-13) against the rejection of claims 22-36 under AIA  35 U.S.C. 103 over Williams, in view of Morgan, have been considered.

Applicant argues (page 11, fourth paragraph) that Williams is silent about the effect of nicotine in the pharmaceutical composition. In response, the effect of nicotine is a property inherent to nicotine. Since Williams teaches administration of a composition comprising nicotine in a method of treating smoking addiction, the property of such a composition comprising nicotine will inherently be present, since the properties are inseparable from the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instant product.
Applicant argues (page 11, page 12, paragraphs 1-4) that Williams “does not disclose that nicotine is effective to treat symptoms of nicotine deficiency.” This statement lacks any kind of basic scientific reasoning. A person of ordinary skill in the art would understand that the words “nicotine deficiency” mean exactly a deficiency/low level of nicotine that can be treated with an intake of nicotine. Treatment is interpreted to mean any improvement, no matter how small, in symptoms of the disease to be treated, in this case nicotine deficiency. By administering a composition comprising nicotine to patients suffering from nicotine deficiency, Williams implicitly teaches treatment of nicotine deficiency with nicotine.
Applicant’s arguments on page 11-12 and the arguments related to 16 mg of nicotine (page 12, paragraphs 1-3) allegedly calculated by (mis)interpreting the teachings of Williams, are not persuasive, because the very purpose of nicotine replacement therapy NRT is to mimic nicotine levels achieved through cigarette smoking (Williams [0003]). Thus, commercially available 
 	Applicant argues (page 12, last two paragraphs, page 13) Williams does not motivate a person of ordinary skill in the art to treat, with a reasonable expectation of success, patients suffering from tobacco smoking addiction, because cigarette smoking and smokeless tobacco smoking addictions are not equivalent as per Williams [0002]-[0003]. 
	This argument is not persuasive based on the very teachings of Williams: Williams explains that nicotine absorption from a tobacco smokeless product can be 4 times more than the amount absorbed by smoking a cigarette [0002], and that NRT products mimic nicotine levels achieved through cigarette smoking. Williams teaches [0007] that the combination of cannabidiol and nicotine provides a synergistic activity that is efficacious in treatment of smokeless tobacco addiction, which mimics nicotine levels achieved thorough smokeless tobacco products; since Williams teaches [0002] that nicotine levels achieved thorough smokeless tobacco products can be 4 times greater than nicotine levels achieved through cigarette smoking, the combination of cannabidiol and nicotine taught by Williams is expected to provide nicotine levels effective to treat tobacco smoking addiction.
Further, since Williams teaches the individual chewing gum at periodic intervals during each day to satisfy cravings, Williams implicitly teaches self-administration of the combination of nicotine and cannabidiol and determining the dose effective to treat symptoms of smoking addiction. Titrating the dose of nicotine and cannabidiol in the method of Williams to satisfy 
 	For all these reasons, the rejection of claims 22-36 under AIA  35 U.S.C. 103 over Williams, in view of Morgan, is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 26 April 2021.
 	Claims 22-39 have been examined to the extent they read on the elected species namely nicotine as a species of the nicotinic agent, and cannabidiol as the species of the cannabinoid, and the following rejections are made below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 38 recites “wherein the product comprises several cannabinoids without the product itself exhibiting noticeable psycho-activity”. The term "noticeable" in claim 38 is a relative term which renders the claim indefinite.  What is noticeable for one individual may not 
Appropriate clarification of the claim language is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 22-34 are rejected under AIA  35 U.S.C. 102(a)(1 and 102(a)(2) as being anticipated by Perry (US 2015/0057341, cited in IDS) as evidenced by Morgan et al. (Addictive Behaviors 2013, 38, 2433-2436, cited in IDS), or, in the alternative, as being rendered obvious under AIA  35 U.S.C. 103 by Perry (US 2015/0057341, cited in IDS) in view of Morgan et al. (Addictive Behaviors 2013, 38, 2433-2436, cited in IDS).
Perry teaches a method of treating tobacco smoking addiction/for smoking cessation (Example 2, page 6) comprising administering to a human patient in need thereof through a tobacco and smokeless delivery route a product/composition comprising nicotine [0091] as tobacco essence and cannabidiol as Cannabis resin [0081], as in instant claims 22, 28-32.
 	Perry explains [0070] that the compositions of the invention are vaporized for delivery to a user; the vaporizer which is, for example, an electronic cigarette [0070], converts the composition into a vapor/aerosol to be inhaled by a user. Thus, Perry teaches inhaling the vapor produced by vaporization of composition Example 2- for smoking cessation, as in instant claims 33, 34.

 	Perry teaches [0107] that vaporization of the solutions of the invention, which include solution Example 2- for smoking cessation, can deliver therapeutic doses of cannabinoids. Perry 
 	Perry teaches [0067] that tobacco essence, which is an ingredient present in 1.0% concentration [0091] in a composition for smoking cessation (Example 2, [0081]-[0091]), is used “to ease the transition away from tobacco products”, which is consistent with nicotine being effective to treat symptoms of nicotine withdrawal, as recited in the instant claims.
While Perry does not specifically teach that cannabis contains cannabidiol, Morgan teaches (page 2433, left column, first paragraph) that CBD is a non-psychoactive component of the cannabis plant (as in instant claims 28, 30), and has antagonistic action at the cannabinoid 1 and 2 (CB1 and CB2) receptors, as in instant claims 25, 26, and inhibits the uptake and enzymatic hydrolysis of the endogenous cannabinoid ligand anandamide, which satisfies the limitation of instant claims 24, 27.
Thus, Perry as evidence by Morgan teach the very same method as instantly claimed, a method of treating tobacco smoking addition, by administering to the same patient population, using the same administration route- by vaporization and inhalation, a product comprising the very same components as in instant claims, namely nicotine, as tobacco essence, and cannabidiol as a component of Cannabis in Cannabis resin. The therapeutic properties of nicotine and cannabidiol, respectively, are inherent to each of the compounds. Perry teaches that this route of 
Alternatively, it would have been obvious to determine the therapeutically effective amount of nicotine as tobacco essence and cannabidiol as cannabis resin in the method of Perry. Determining the therapeutically effective amount of known active ingredients in a known method of treatment is well within the skill of the artisan. Further, a POSITA would have been motivated to administer a therapeutically active amount of a composition comprising nicotine as tobacco essence and cannabidiol as cannabis resin in the method of treating smoking cessation taught by Perry, with a reasonable expectation of success, because Perry teaches that the patient can control the dose of the inhaled composition to satisfy cravings, i.e. the dose which is therapeutically effective in providing relief from symptoms of tobacco addiction.
Thus, a method of instant claims 22-34 is anticipated by Perry, as evidenced by Morgan. or, in the alternative, is rendered obvious by Perry, in view of Morgan.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-39 are rejected under AIA  35 U.S.C. 103 as obvious over Williams (US 2017/0326126, published 16 November 2017, priority from U.S. Provisional Patent Application 62/336,990, filed on 16 May 2016, cited in PTO-892 of 26 January 2021), in view of Morgan et al. (Addictive Behaviors 2013, 38, 2433-2436, cited in IDS).
 	Williams teaches a method of treating smokeless tobacco addiction comprising administering to an individual in need thereof a pharmaceutical composition/product comprising nicotine and a therapeutically effective amount of cannabidiol (claim 1), as in instant claims 22, 28-32, 37. 
Williams teaches [0007] that the combination of cannabidiol and nicotine was found to provide a synergistic activity that is particularly efficacious for the treatment of smokeless tobacco addiction.
The nicotine and cannabidiol are administered ([0045], Example 1) non-invasively to the human body, as in instant claim 33, as a chewing gum (buccal administration), or nasal spray (nasal administration), or as transdermal patch (topical administration), as in instant claim 34.
Williams teaches (Example 1) a chewing gum containing nicotine and cannabidiol (CBD), prepared by coating a Nicorette® chewing gum containing 4 mg nicotine per dose with 
Williams teaches [0047] that dosing can be single dosage or cumulative (serial dosing, as in instant claims 35, 36) and can be determined by one skilled in the art. An effective dose can be administered once or more daily for an indefinite period of time or until the individual no longer requires therapy. The condition of the individual can be monitored throughout the course of treatment and the effective amount to be administered can be adjusted accordingly.
Williams teaches [0002], [0003] that nicotine addiction exists in both smokeless tobacco users and in cigarette smokers. Williams teaches [0003] that the purpose of nicotine replacement therapy NRT is to mimic nicotine levels achieved through cigarette smoking. Thus, commercially available Nicorette® gum used in Example 1, Williams, containing 4 mg nicotine per dose, is designed to mimic nicotine levels achieved through cigarette smoking, and contains a therapeutically effective amount of nicotine to treat symptoms of nicotine deficiency in a method of treating tobacco smoking addiction as in the instant claims. 
 	Williams teaches [0007] that the combination of cannabidiol and nicotine of the invention provides a synergistic activity that is efficacious in treatment of smokeless tobacco addiction, which mimics nicotine levels achieved thorough smokeless tobacco products; since Williams teaches [0002] that nicotine levels achieved thorough smokeless tobacco products can be 4 times greater than nicotine levels achieved through cigarette smoking, the combination of cannabidiol 
Williams does not teach the metabolic pathway of cannabidiol, and the pharmacology of CBD at CB1 and/or CB2 receptors, as in instant claims 23-27.
Williams does not teach a method of treating tobacco smoking addiction with a product comprising nicotine and cannabidiol.

Morgan et al. (Addictive Behaviors 2013, 38, 2433-2436, cited in IDS) teach (page 2433, left column, first paragraph) that CBD is a non-psychoactive component of the cannabis plant (as in instant claims 28, 30), and has antagonistic action at the cannabinoid 1 and 2 (CB1 and CB2) receptors, as in instant claims 25, 26, and inhibits the uptake and enzymatic hydrolysis of the endogenous cannabinoid ligand anandamide, which satisfies the limitation of instant claims 24, 27.
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of Williams to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer a composition/product comprising cannabidiol and nicotine, to treat subjects suffering from tobacco smoking addiction because Williams teaches that cannabidiol and nicotine act synergistically to treat smokeless tobacco addiction, and Williams also teaches that tobacco smoking addiction and smokeless tobacco addiction are forms of nicotine addiction. Thus, a person of ordinary skill in the art would have been motivated to administer a combination product of cannabidiol and nicotine, known to be effective to treat nicotine addiction, to patients 
Further, the person of ordinary skill in the art would have been motivated to administer the combination of nicotine and cannabidiol taught by Williams, in a method of treating tobacco smoking addiction, because Williams teaches that the combination of cannabidiol and nicotine of the invention provides a synergistic activity that is efficacious in treatment of smokeless tobacco addiction, which mimics nicotine levels achieved thorough smokeless tobacco products; and Williams further teaches that nicotine levels achieved thorough smokeless tobacco products can be 4 times greater than nicotine levels achieved through cigarette smoking. As such, the person of ordinary skill in the art would have administered the combination of nicotine and cannabidiol taught by Williams to treat tobacco smoking addiction, with the expectation that said combination, upon administration, will provide nicotine levels effective to treat tobacco smoking addiction.
With respect claims 35 and 36, the person of ordinary skill in the art would have been motivated to explore different doses of cannabidiol and nicotine, in a series of products administered over time based on the condition of the subject, administration route, as well as nature and severity of the disease/addiction, in order to achieve optimum therapeutic effect.   Determining the dose of active ingredient in order to achieve maximum therapeutic effect with the formulation is considered routine for the skilled artisan. Further, since Williams teaches the individual chewing gum comprising nicotine and cannabidiol at periodic intervals during each day to satisfy cravings, Williams implicitly teaches self-administration of the combination of nicotine and cannabidiol and determining the dose effective to treat symptoms of smoking addiction. Titrating the dose of nicotine and cannabidiol in the method of Williams to satisfy cravings/symptoms of 
With respect to claims 38-39, it would have been obvious to use cannabidiol in pure form, or in a composition containing trace amounts of psychoactive cannabinoids, in the combination taught by Williams, with the expectation that cannabidiol will retain therapeutic activity. 
As such, claims 22-39 are rejected as prima facie obvious.

Conclusion
	Claims 22-39 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627